[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________                  FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                           No. 09-12135
                                                         OCTOBER 27, 2010
                       Non-Argument Calendar
                                                            JOHN LEY
                     ________________________                CLERK

                 D. C. Docket No. 08-60997-CV-MGC


DR. SYROUS KERMANJ,

                                                         Plaintiff-Appellant,

                                versus

JEFFREY GOLDSTEIN,
PETER JENSEN,
CHARLES SOELLNER,
GERALD DONNELLEY,
ARUTHER ROSENBURG, et al.,


                                                      Defendants-Appellees.


                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    _________________________

                          (October 27, 2010)
Before EDMONDSON, BLACK and PRYOR, Circuit Judges.


PER CURIAM:



       Plaintiff-Appellant Dr. Syrous Kermanj, proceeding pro se, appeals the

district court’s dismissal, without prejudice, of his complaint for failure to state a

claim, Fed.R.Civ.P. 12(b)(6). The court concluded that Plaintiff failed to comply

with Fed.R.Civ.P. 8. No reversible error has been shown; we affirm.

       We review de novo the district court’s grant of a motion to dismiss for

failure to state a claim, accepting the allegations in the complaint as true and

construing them in the light most favorable to the plaintiff. Harris v. United Auto.

Ins. Group, Inc., 579 F.3d 1227, 1230 (11th Cir. 2009).1 In addition, we construe

liberally pro se pleadings. Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008).

       Rule (8) requires that a pleading contain a “short and plain statement of the



       1
        Defendants filed a motion to strike Plaintiff’s complaint in its entirety under
Fed.R.Civ.P. 12(f) because Plaintiff’s factual assertions were so intertwined with scandalous
material as to be indivisible, or, in the alternative, for a more definite statement under
Fed.R.Civ.P. 12(e) because the complaint was so lengthy and disjointed that Defendants could
not meaningfully respond to the allegations. The district court treated the motion as a Rule
12(b)(6) motion to dismiss. Defendants’ motion required the district court to engage in the same
substantive analysis as a Rule 12(b)(6) motion: to determine whether the complaint stated a
claim for relief. See Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d
1293, 1295 n.8 (11th Cir. 2002) (concluding that a district court’s conversion of a Rule 12(b)(6)
motion to dismiss into a Rule 12(c) motion for judgment on the pleadings was harmless error
because the substantive analysis was the same).

                                                2
claim showing that the pleader is entitled to relief” and that “[e]ach allegation . . .

be simple, concise, and direct.” Fed.R.Civ.P. 8(a)(2), (d)(1). Rule 8 does not

require a plaintiff to provide detailed factual allegations; but a complaint will not

suffice if it offers no more than “labels and conclusions,” or “an unadorned, the

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 129 S.Ct. 1937,

1949 (2009). While a court should not penalize a pro se plaintiff for “linguistic

imprecision,” “wildly implausible allegations in the complaint should not be taken

as true.” Miller, 541 F.3d at 1100.

      Here, Plaintiff filed a complaint against members of the Hampton Beach

Club Condominium Association and against the Association’s lawyer.2 In part,

Plaintiff complained that the Association required him, over his objection, to install

aluminum shutters on his unit to protect against hurricane damage. Plaintiff also

claimed that Association members entered his residence without his permission to

install the “illegal” shutters. On appeal, Plaintiff argues that the district court

ignored the clearly stated violations he pleaded against Defendants and did not

accept his allegations as true. We disagree.

       Despite the liberal pleading standards and the leniency granted to pro se

litigants, Plaintiff’s 35-page, single-spaced complaint failed to provide sufficient,



      2
          Plaintiff owned a unit at the condominium complex.

                                                3
coherent factual allegations to survive a motion to dismiss. Plaintiff failed to

divide his complaint into numbered paragraphs with discrete sets of facts and into

specific counts, or otherwise delineate clearly the causes of action that he intended

to pursue against each defendant. Plaintiff filed his complaint on the basis of

diversity jurisdiction for an alleged contract dispute. And some of the claims that

Plaintiff attempted to raise -- like trespass, fraud, and misrepresentation -- were

apparent from the face of the complaint. But Plaintiff referenced many legal

claims that were unrelated to civil, state actions, including criminal extortion,

constitutional violations, and violations of the Geneva Convention. So, it was

difficult to determine all of the claims Plaintiff sought to raise against which

defendants and which claims were plausible on their face. In addition, interspersed

with Plaintiff’s fact allegations and legal citations were negative characterizations

and inflammatory statements about Defendants. These irrelevant statements made

it impossible to separate out the factual allegations supporting his claims and

amounted to impermissible “labels and conclusions.” See Iqbal, 129 S.Ct. at 1949.

      In sum, Plaintiff’s complaint was neither short nor plain; and the allegations

were not simple, concise, and direct; thus, the district court committed no error in




                                           4
dismissing the complaint for failure to comply with Rule 8.3

       AFFIRMED.




       3
         Plaintiff argues that the district court erred in not considering his “amended” complaint
filed in August 2008. But Plaintiff’s August 2008 filing was simply a response to Defendants’
motion to strike his complaint and not a superseding amended complaint.

                                                 5